EXHIBIT 10.35

 

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS

 

This Amendment is entered into on this 27th day of April, 2004 by and between
Community Bancshares, Inc. (the “Company”) and the undersigned individual
(“Grantee”).

 

WHEREAS, Grantee and the Company entered into Nonqualified Stock Option
Agreements dated [dates of all outstanding options granted prior to January 1,
2004] (the “Agreements”); and

 

WHEREAS, Grantee and the Company desire to amend the Agreements as set forth
below;

 

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree to amend the Agreements as
follows:

 

1. By deleting paragraphs (e) and (f) of Section 2 and amending paragraph (d) of
Section 2 in its entirety to read as follows:

 

  (d) Exercise Upon Termination of Affiliation with the Corporation . If the
Grantee’s affiliation in any capacity (i.e. as an employee or a director), but
not necessarily in all capacities, with the Corporation and/or its subsidiaries
is terminated for Cause (as defined below), the option shall expire on the date
of termination of Grantee’s affiliation with the Corporation. Except as provided
in the preceding sentence, the option may be exercised at any time during the
stated term of the option notwithstanding the termination of Grantee’s
affiliation with the Corporation due to death, disability, retirement or other
reasons.

 

2. By deleting the provisions of Section 7 (“Competition with Employer –
Covenant not to Compete”) in their entirety and replacing them with the
following statement: “This Section is intentionally blank.”

 

The Agreements shall remain in full force and effect unmodified except as
provided above.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

GRANTEE:

     

COMMUNITY BANCSHARES, INC.

/s/ Grantee

     

By:

 

/s/ Patrick M. Frawley

           

Its Chairman, CEO and President

 